DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 19th, 2021 has been entered. Claims 16-25 remain pending in the application.  
Response to Arguments
Applicant's arguments filed May 19th, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the front face 40 has a different shape and dimensions than the cover plate 58) are not recited in the rejected claims. However, the claim does not recite that the front face and cover plate have identical or nearly identical dimensions, or that the cover plate change the appearance of the pushbar, as applicant argues. Instead, the claim requires that the push bar retain “a shape and a dimension corresponding to a shape and a dimension of a surface of the cover trim that connects to the front face of the push bar after the push bar is removed”. The front face 40 retains a shape (specifically a rectangular one) and a dimension (length and width) which correspond to the shape and dimensions of the cover plate 58, such that cover plate 58 may be slid in to cover the front of pushbar 38. 
Applicant applies similar reasoning to argue that Specht does not teach a method including a push bar which retains “a shape and a dimension corresponding to a shape and a dimension of a surface of the cover trim that connects to the front face of the push bar after the push bar is removed”. However, as with Cohrs, the push bar of Specht retains, after the cover is removed, a shape 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument relies on limitations which are not present in the text of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is a method claim depending from claim 16, which claims a method of installing a cover trim. It claims “the method according to claim 16, wherein: During the cover trim providing step, said member is of a metal with touch surface having a polished finish, said touch surface having undergone abrasive blasting to a matte finish, and said touch surface having undergone repolishing to a polished finish.” (italics added). It is unclear whether the claim requires providing a member that has already gone through the specific polish/blast/polish process listed, or whether the claim is adding the steps of the polish/blast/polish process to the process of installing cover trim. Specifically, because the claim reads as a method claim which is adding a step of providing a product that has been produced according to a separate method, it is unclear whether those production steps are part of the providing step.
Claim 23 (and claim 24 which depends from it) will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohrs (U.S. Patent No. 6769723).
Regarding claim 25, Cohrs teaches a method of installing a cover trim to a push bar of an exit device for a door, comprising:
providing the push bar on the exit device to cause the door to open when a front face of the push bar is pushed (when push bar 38 is pressed, door 10 opens, see col. 7 lines 32-44); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohrs in view of Specht (U.S. Patent Publication No. 20130125345).
Regarding claim 16, Cohrs teaches a method of installing a cover trim to a push bar of an exit device for a door, comprising: 

providing a cover trim including a longitudinally extending plate member (cover plate 58, see Cohrs fig. 5) configured for covering said front surface when said member is affixed to said push bar (see Cohrs fig. 5 for uncovered surface, see Cohrs Fig. 3 for covered surface), such that said push bar retains a shape and a dimension corresponding to a shape and a dimension of a surface of the cover trim that connects to the front surface of said push bar after the cover trim is removed (push bar retains rectangular shape and both length and width corresponding to rectangular shape and length/width of the cover trim, see Cohrs fig. 5).
Cohrs does not teach affixing said member to said push bar without disassembling components of said exit device.
However, Specht teaches the concept of a cover member for a door handle assembly capable of being affixed onto a push bar without requiring disassembly of the device (See Specht paragraphs [0061]-[0062]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Specht into the method of Cohrs, such that it included the step of affixing said member to said push bar without disassembling components of said exit device. Doing so would allow for greatly simplified adaptation to the aesthetic design of its surroundings (see Specht, paragraph [0062]).


claim 17, Cohrs in view of Specht teaches the method according to claim 16 but does not teach that the member is resilient and configured for snapping onto the push bar or snapping the member onto the push bar during the affixing step. However it would be obvious to a person having ordinary skill in the art to select a resilient member for use as a push bar cover, as resilient members are known in the art and using one would represent the application of a known technique to a known device ready for improvement to yield predictable results (specifically a bar that does not easily break when pushed during normal use).
Additionally, Specht further teaches the concept that during the cover trim providing step, said member is  configured for snapping onto said push bar, (see Specht paragraph [0048); and during the affixing step, snapping said member onto said push bar (see Specht paragraph [0027]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Specht into the method of Cohrs, such that it included snapping the member in the affixing step. Doing so would allow for greatly simplified adaptation to the aesthetic design of its surroundings (see Specht, paragraph [0062]).

Regarding claim 18, Cohrs in view of Specht teaches the method according to claim 16. Cohrs further teaches during the exit device providing step, said push bar includes longitudinal edges (portions of front face 40 near L-shaped rails 56, see Cohrs col. 4 lines 39-48 and fig. 5); during the cover trim providing step, said member includes longitudinal edges configured for capturing said longitudinal edges of said push bar (extending legs 60 on cover plate 58, see Cohrs col. 4 lines 39-48 and fig. 5);
Cohrs does not teach that the member is resilient or that during the affixing step, the member is placed to said push bar between ends thereof and urged against said front surface until said longitudinal edges of said member are captured by said longitudinal edges of said push bar.

Additionally, Specht further teaches the concept of during the affixing step, placing said member to said push bar between ends thereof and urging said member against said front surface until said longitudinal edges of said member are captured by said longitudinal edges of said push bar (see Specht, paragraph [0045]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Specht into the method of Cohrs, such that it included snapping the member in the affixing step. Doing so would allow for greatly simplified adaptation to the aesthetic design of its surroundings (see Specht, paragraph [0062]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohrs in view of Specht as applied to claim 16 above, and further in view of Roberts (U.S. Patent No. 4087141).
Regarding claim 19, Cohrs in view of Specht teaches the method according to claim 16, wherein: during the exit device providing step, said push bar includes a secured cover plate (cover plate 58, see Cohrs figure. 5). It does not teach during the affixing step, affixing said member to said push bar over said secured cover plate
However, Roberts teaches a flexible cover for a door handle suitable for being affixed over a secured cover plate, it would have been obvious to a person having ordinary skill in the art to implement the teachings of Roberts to the method of Cohrs in view of Specht, as doing so would allow for greatly simplified adaptation of the exit device to the aesthetic design of its surroundings (see Specht, paragraph [0062]).
claim 20, Cohrs in view of Specht teaches the method according to claim 16, wherein: during the exit device providing step, said push bar includes a secured cover plate covering said front surface (cover plate 58); 
It does not teach that during the cover trim providing step, said member is resilient and includes longitudinal edges configured for capturing longitudinal edges of said secured cover plate; and during the affixing step, placing said member to said secured cover plate between ends of said push bar and urging said member against a front surface of said secured cover plate until said longitudinal edges of said member are captured by said longitudinal edges of said secured cover plate.
However it would be obvious to a person having ordinary skill in the art to select a resilient member for use as a push bar cover, as resilient members are known in the art and using one would represent the application of a known technique to a known device ready for improvement to yield predictable results (specifically a bar that does not easily break when pushed during normal use).
Additionally, Roberts teaches the concept of a member including longitudinal edges configured for capturing longitudinal edges of a handle (See Roberts fig. 2); and during the affixing step, placing said member to said handle and urging said member against a front surface of said handle until the longitudinal edges of the member are captured by the longitudinal edges of the handle (see Roberts fig. 3 and fig. 4).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Roberts in the method of Cohrs in view of Specht such that during the cover trim providing step, the member includes longitudinal edges configured for capturing longitudinal edges of said secured cover plate; and during the affixing step, placing said member to said secured cover plate between ends of said push bar and urging said member against a front surface of said secured cover plate until said longitudinal edges of said member are captured by said longitudinal edges of said .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cohrs in view of Specht as applied to claim 16 above, and further in view of Herron, (U.S. Patent Publication No. 20060006678).
Regarding claim 21, Cohrs in view of Specht teaches the method according to claim 16, but does not further teach that during the cover trim providing step, said member includes an antimicrobial touch surface.
However, Herron teaches the concept of including antimicrobial touch surfaces in exit devices (See Herron, claim 8). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Herron in the method according to Cohrs and Specht to, during the cover trim providing step, provide a cover trim member that includes an antimicrobial touch surface. Doing so would reduce disease transmission by reducing the presence of microbes on surfaces of items of public use (see Herron, paragraph [0023]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cohrs in view of Specht as applied to claim 16 above, and further in view of Petcavich et al. (U.S. Patent Publication 20100033818), hereinafter Petcavich.
Regarding claim 22, Cohrs in view of Specht teaches the method according to claim 16, but does not further teach that during the cover trim providing step, said member includes a fingerprint resistant touch surface. 
However, Petcavich teaches the use of surface microstructures make fingerprint resistant surfaces on household objects (see Petcavich, paragraph [0041] and claim 1). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Petcavich into the .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cohrs in view of Specht as applied to claim 16 above, and further in view of Straub (U.S. Patent No. 3269066).
Regarding claim 23, Cohrs in view of Specht teaches the method according to claim 16. Specht further teaches the method wherein: during the cover trim providing step, said member is of a metal (Specht, paragraph [0042]).
Specht does not teach the touch surface having a polished finish, said touch surface having undergone abrasive blasting to a matte finish, and said touch surface having undergone repolishing to a polished finish.
However, Straub teaches the process of creating a surface finish by means of various combinations of polishing, abrasive blasting to a matte finish, and polishing the surface (see Straub, col. 4 lines 10-51). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Straub in the method of Cohrs in view of Specht, as doing so would allow for the creation of varied and interesting finishes (see Straub, col. 3 lines 59-61), which would allow for enhanced adaptation of the exit device to the aesthetic design of its surroundings (see Specht, paragraph [0062]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cohrs in view of Specht and Straub as applied to claim 23 above, and further in view of Michels ("Antimicrobial Properties of Copper Alloys and Their Applications", print-out of PowerPoint presentation at UCLA Medical Center, December 13, 2010 (58 pages) (Year: 2010)).
claim 24, Cohrs in view of Specht and further in view of Straub teaches the method according to claim 23, but they do not teach that during the cover trim providing step, said metal is of an alloy containing at least 60% copper.
However, the Michels presentation teaches that using a metal of an alloy of at least 60% copper greatly enhances the antimicrobial properties of metallic touch surfaces (Michels, page 30). Consequently, it would have been obvious to a person having ordinary skill in the art to provide a cover trim of a metal of an alloy containing at least 60% copper, as doing so would reduce disease transmission.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu (CN 102260775) - teaching a method of processing metal involving shot blasting and then polishing a metal surface to reduce fingerprints.
Oh (U.S. Patent Publication No. 20100287843), which contains information about a snapfitting surface element for a refrigerator door.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723